 In the Matter of THE CUDAHY PACKING COMPANYandLOCAL' 55,UNITED PACKINGHOUSE WORKERS OF AMERICA, OF PACKINGHOUSEWORKERS ORGANIZING COMMITTEE,C. I. O.Case No. R-49WSUPPLEMENTAL DECISIONAND'CERTIFICATION OF REPRESENTATIVESMay ^?2, 1941On February 19, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'In its Decision and Direction of Elec-tions, the Board provided that elections by secret ballot be conducted(1) among all engineers, firemen, and helpers employed at the New-port plant of The Cudahy Packing'Company, Newport, Minnesota,and (2) among all production and maintenance employees at suchplant, with certain specified exclusions.Pursuant to the Direction of Elections, elections by secret ballotwere conducted on March 12, 1941, under the direction and supervisionof the Regional Director for the Eighteenth Region (Minneapolis,Minnesota).On March 14, 1941, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Engineers,Firemen, and HelpersTotal number of ballots cast----------------------------------15Total number of votes counted--------------------------------14Total number of ballots cast for International Union of OperatingEngineers,Local 36 (A. F.of L )----------------------------7Total number of ballots cast for Local 55, United PackinghouseWorkers of America, of Packinghouse Workers OrganizingCommittee(C. I. O.)---------------------------------------7Totalnumber of ballots cast for neither of the aboveorganizations ----------------------------------------------01-29 N L R. B. 83032 N. L. R. B, No. 12.72 THE CUDAHY PACKING COMPANY73Total number of blank ballots---------------------------------0Total number of void ballots----------------------------------0Total number of challenged ballots----------------------------1Production and MaintenanceTotal number of ballots cast----------------------------------'814Totalnumber of votes counted-------------------------------803Total number of ballots cast for United Packinghouse Workersof-America,of Packinghouse Workers Organizing Committee,Local 55,,C. I. 0----------------------------------r-------710Total number of ballots cast against above organization---_----93Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------2'Total number of challenged ballots-----------------------------------------9^The Regional Director reported in his Election Report that thechallenged ballot in the balloting among engineers, firemen, and help-ers was that of R. H. Crickmer, the chief engineer.The RegionalDirector stated that Local 55, United PackinghouseWorkers ofAmerica, of Packinghouse Workers Organizing Committee, hereincalled the United, and the Company tok the position that Cricketerwas a supervisory employee, and thus ineligible to vote.Interna-tional Union of Operating Engineers, Local No. 36, herein called theEngineers, stated that inasmuch as supervisory employeeswere notspecifically excluded from the election conducted among engineers,firemen, and helpers, Crickmer should be deemed eligible to vote.TheRegional Director made no recommendation in the Election Reportwith respect to the disposition of Crickmer's ballot.On March 24,1941, the United filed objections to the Election Report with the Re-gionalDirector, , stating that it protested the Regional Director'sruling with respect to Crickmer's ballot.On April 4, 1941, the Re-gional Director issued a Report on Objections finding that the chal-should be counted.We have considered the facts surrounding the challenge to Crick-mer'sballot, the United's Objections, and the Regional Director'sReport. thereon.The petition in this case was filed by the United,and requested a unit composed of "productionand maintenance em-ployees . . . excluding executives,foremen, assistantforemen,straw-bosses, [and] those employees having the right to hire or dis-charge . . ."The Engineers intervened in the proceeding and re-quested that part of the employees in the unit requested by the United,namely, engineers, firemen, and helpers, be constituteda separateappropriate unit.We provided for a separate election for the engi-neers, firemen,and helpers, and stated that the determination of theappropriate unit or units would depend on the outcome of the election. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties agree that Crickmer is a supervisory employee.Since theEngineers asked for a unit composed of part of the unit requested bytheUnited, which excluded supervisory employees, A is clear thatsupervisory employees were not included in the unit it proposed.From another viewpoint, it is equally clear that had the United wonthe election among the engineers, firemen, and helpers, as well as theelection among the production and maintenance employees, it wouldhave been certified as the exclusive representative of the employees inthe unit it petitioned for, which, as noted above, excluded supervisoryemployees.Cricketer is such a. supervisory employee.Under thecircumstances, we hereby overrule the Regional Director's ruling onthe challenged ballot and find that the challenge to Crickmer's ballotshould be sustained.Upon the basis of the entire record, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTI.TIIE APPROPRIATE UNITIn its Decision and Direction of Elections, the Board made no finaldetermination as to the appropriate unit or units for the purposesof collective bargaining pending the election to be held among theengineers, firemen, and helpers.The Board stated that if such em-ployees chose the same representatives as the employees in the indus-trial unit they would together constitute a single appropriate unit,but that if the two groups chose different representatives they wouldthen constitute separate appropriate units.The results of the election conducted among the engineers, firemen,and helpers show that no collective bargaining representative hasbeen selected by a majority of such employees.We shall not, there-fore, certify any bargaining representative for such employees.We find that all production and maintenance employees at theNewport plant of the Company, including those employees receivingsalaries and the sanitation gang, but excluding executives, foremen,assistant foremen, strawbosses, those employees having the authorityto hire or discharge, office and clerical employees, salary plant clerks,draftsmen,watchmen, cafeteria employees, persons employed onspecial construction projects, engineers, firemen, and helpers, consti-tute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.II.TIIE DETERMINATION OF REPRESENTATIVESWe find that Local 55, United Packinghouse Workers of America.of Packinghouse Workers Organizing Committee, C. I. 0., has been THE CUDAHY PACKING COMPANY75designated and selected by a majority of'the employees in the above-described industrial unit .as their representative for the purposes ofcollective bargaining.It is, therefore, the* exclusive representativeof all employees in such unit for the purposes of collective bargain-ing, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.All production and maintenance employees at the Newportplant of the Company, including those employees receivingsalariesand the sanitation gang, but excluding executives, foremen, assistantforemen, strawbosses, those employees having the authority to hireor discharge, office and clerical employees, salary plant clerks, drafts-men, Watchmen, cafeteria employees, persons on special constructionprojects, engineers, firemen, and helpers, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.2.Local 55, United Packinghouse Workers of America, of Packing-houseWorkers Organizing Committee, C. I. 0., is the exclusiverepresentative of all the employees in the unit described in paragraph1 above, for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Local 55, United Packinghouse Workersof America, of Packinghouse Workers Organizing Committee, C. 1. 0.,has been designated and selected by a majority of all productionand maintenance employees at the Newport plant of The CudahyPacking Company, Newport, Minnesota, including those employeesreceiving salaries and the sanitation gang, but excluding executives,foremen, assistant foremen, strawbosses, those employees having theauthority to hire or discharge, office and clerical employees, salaryplant clerks, draftsmen, watchmen, cafeteria employees, persons em-ployed on special construction projects, engineers, firemen, andhelpers, as their representative for the purpose of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, Local 55, UnitedPackinghouseWorkers of America, of Packinghouse Workers Or- 76DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDganizing :Committee, C. I. 0., is. the exclusive representative of allsuch, employees for the purposes of collective bargaining in, respectto rates of pay, wages, hours of, employment, and ,other 'conditionsof employment." - ,.''Mn. EDWIN, S. SMITH, dissenting in part :I dissent from the majority holding that no bargaining repre-sentative should be certified for the engineers, firemen, and helpersat this time.The petition in this proceeding was filed by the United, whichrequested that an industrial unit, including engineers, firemen, andhelpers, be found appropriate for the purposes of. collective bar-gaining.The Engineers intervened in the proceeding and asked'thatthe engineers, 'firemen, and helpers be designated as a separate ap-propriate unit.The majority of the Board, after considering theevidence in support of the respective claims of United and the-En-gineers, concluded' that the engineers, firemen, and helpers "couldthus function either as a separate unit or as part of a single industrialunit."They stated further,An election will be held among all engineers, firemen, andhelpers in the Newport plant of the Company to determinegineers, or by neither.On the results of this election will dependthe appropriate unit.If these employees select a bargaining rep-resentative other than the representative selected by the em-ployees in the plant-wide industrial unit, they will constitute aseparate and distinct appropriate unit. If they choose the same'representative as the employees in the plant-wide industrial unit,they will be 'merged into a single unit with such employees.I dissented from the Board's determination in this respect, stating,I see no justification for granting employees in the unit urgedby the Engineers the privilege of splitting themselves off fromthe industrial unit in this case.They constitute employees inone of many departments in an integrated` plant and there is acomplete absence, of any bargaining history between the En-gineers and- the Company on behalf of these employees. , I thinkthe reasons expressed in my' dissenting opinion in theAllis:Chalmersand subsequent cases are here applicable, and underthese circumstances I.consider that the unit urged by the Unitedis appropriate,and would so hold.It,will be noted that the Board's Decision made no express pro-bision for the disposition of the engineers, firemen; and helpers 'underthe circumstances here present, namely, where the election among THE CUDAHY PACKING COMPANY77them, resulted in a tie vote.Nevertheless, the Board has proceededto split the engineers, firemen, and helpers off from the industrialunit.It is with this action that I cannot agree. In my opinion thesolution of the matter is not warranted by the Board's statement ofthe effect that it would accord to the results of the election amongthe engineers, firemen, and helpers.Upon the basis of the Board'sstatement, it is as logical, under the circumstances, to include theengineers, firemen, and helpers in the industrial unit as to 'excludethem.'Since the Board must necessarily decide the question of what todo with this group of employees if a representative of any, of theemployees is to be certified, it is apparent that the issue must beresolved on the basis of factors other than express statements inthe Board's Decision.'In its present Supplemental Decision a majority of the Boardhas offered no reason for excluding the engineers, firemen; and helpersfrom the industrial unit.2 I would include such employees- in theindustrial unit.'from the remaining employees in the plant will weaken the bargain-ing strength of the employees as a whole. Such a result is plainlycontrary to the purposes of the Act.'Second, the election among theengineers, firemen, and helpers provided for by the Board in itsDecision and Direction of Elections is undemocratic in that it per-mits a small group of employees to determine whether a completeindustrial unit or one from which a craft has been severed is mostappropriate to promote collective bargaining. "Permitting minori-ties to set themselves off . . . succeeds in providing full self-deter-mination for the minority but only at the expense of entirelydisregarding the interest of the majority." 4Here, where the resultsof the craft election are indecisive, the fact that a large majority ofall the employees desire an industrial unit, as evidenced by theirselection of United as their bargaining representative, should becontrolling in the determination of the appropriate unit.Third, theexclusion of the engineers, firemen, and helpers from the industrial2 The majority opinion merely states : "The results of the election conducted among theengineers,firemen,and helpers show that no collective bargaining representative has beenselected by a majority of such employees.We shall not, therefore, certify any bargainingrepresentative for such employees"The foregoing,of course,explains why the Engineerswas not ceitified as the exclusive representatiie of the engineers, firemen, and helpers, but itdoes not explain why such employees have been excluded from the industrial unit.9See my dissenting opinion inMatter of Allis-Chalmers Manufacturing ConrpanitandInternational Union, United Automobilell'o,l,ers of America,Local 24x8,4 N. L. R. B 159,175This is in essence the reason for my dissent from the original decision in this case.There is a complete absence of any bargaining history between the Engineers and the Com-pany on behalf of these employeesCf.my concurring opinion inMatter of AmericanIiardwate CorporationandUnited Electrical and Radio Workers of America,4 N L. R. B412, 422.4 Ibid. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit at this time results in depriving them of collective bargaining,although a substantial majority indicated a desire for collective bar-gaining by voting for one or the other of the two labor organizationsinvolved.Such action, of course, does not effectuate the policies ofthe Act.Moreover, the Board's Decision in this case provided forthe possible separation of the engineers, firemen, and helpers fromthe industrial unit on the ground that such employees could "func-tion either as a separate unit or as a part of a single industrial unit."The Board's present action, however, will simply mean that theengineers, firemen, and helpers will not "function" at all.It appears to me, therefore, that where a union seeks an industrialunit, including members of a craft, and the craft employees do notvote themselves out of the industrial unit by designating the craftunion, they should then be considered a component part of the indus-trial unit.The Board's decisions, in my opinion, should so expresslyprovide in the future.Accordingly, I would, include the engineers,firemen, and helpers in the industrial unit and certify the Unitedas the exclusive representative of the employees in such unit.